Citation Nr: 0120222	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
anxiety disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to February 
1966.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In January 2000, the Disabled American Veterans withdrew from 
representing the veteran.  The veteran has represented 
himself since that time.

The veteran and his son testified at a hearing before the 
undersigned member of the Board in May 2001.  At this hearing 
the veteran submitted additional evidence along with a waiver 
of review of that additional evidence.


REMAND

The veteran's appeal was certified to the Board in May 2000.  
In August 2000 the veteran submitted additional evidence, 
including VA mental health clinic records dated from March 
1989 to May 1997.  Many of these records had not previously 
been included in the veteran's claims file, and hence, not 
previously considered by the RO.  No waiver of RO review of 
this additional evidence pertinent to the appeal has been 
provided.  RO consideration of this pertinent VA psychiatric 
evidence is required prior to review of the veteran's claims 
by the Board.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).

2.  The RO should readjudicate the 
veteran's claims with consideration of 
all evidence obtained since the April 
2000 statement of the case.  If any 
benefit sought remains denied, the RO 
should then issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




